UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7735


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM TYRONE PAYTON,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:06-cr-00341-PJM-1; 8:10-cv-01558-PJM)


Submitted:   May 19, 2011                          Decided:   May 23, 2011


Before TRAXLER,    Chief    Judge,   and    AGEE   and   KEENAN,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


William Tyrone Payton, Appellant Pro Se.   David Ira Salem,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William      Tyrone     Payton       seeks    to    appeal          the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.     2010)    motion     and     has       moved     for        a     certificate      of

appealability.          The order is not appealable unless a circuit

justice     or     judge     issues    a        certificate          of     appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by     demonstrating        that     reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El    v.    Cockrell,          537       U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Payton has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3